Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are pending in this application.

Drawings
The drawings received on 4/28/2020 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US-2011/0069340) in view of Sento et al. (US-2018/0004367).
As to Claim 1, Asai teaches ‘An image forming apparatus comprising: an error information storage that stores, in a memory, error information on an error that has occurred [Fig 1 (30), par 0026-0028 – MFP includes a RAM that stores a status table including error conditions occurring in the MFP]; a notifier that notifies an error message corresponding to the error [Fig 7, par 0039 – status monitor displays a dialog box with the content of the error information]; a determiner that determines whether the error has been resolved; an error information deleter that deletes, from the memory, error information on an error determined by the determiner to have been when the MFP recognizes the error is settled, the MFP removes the error information from the status table of the RAM]’.
Asai does not disclose expressly ‘a counter that counts a number of one or more unresolved errors determined by the determiner not to have been resolved; and a number displayer that visually displays the number of the one or more unresolved errors counted by the counter’.
Sento teaches ‘a counter that counts a number of one or more unresolved errors determined by the determiner not to have been resolved; and a number displayer that visually displays the number of the one or more unresolved errors counted by the counter [Fig 5, par 0029, 0047, 0095 – error information (i.e. help information) are displayed as badges in numerical form that has not been viewed, which is displayed on the same screen as the multiple icons on a menu screen]’.
Asai and Sento are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include badges in numerical form over function icons for error information, as taught by Sento. The motivation for doing so would have been to notifying a user when new error information corresponding to a particular function has occurred to then resolve the user. Therefore, it would have been obvious to combine Sento with Asai to obtain the invention as specified in claim 1.

Further, in regards to claim 11, the image forming apparatus of claim 11 performs the control method of claim 11.
Further, in regards to claim 10, the control method of claim 11 is fully embodied on the non-transitory computer-readable recording medium of claim 10.

As to Claim 2, Asai teaches ‘wherein the error information storage stores the error information which includes information on a function at a time of occurrence that is a function having been selected when the error has occurred [Fig 1 (30), par 0025-0028 – MFP includes a RAM that stores a status table including error conditions occurring in the MFP]’.
While, Sento teaches ‘further comprising a function selection screen displayer that displays a function selection screen which includes a function selection image for selecting one of a plurality of functions and allows selection of a function to use from among the plurality of functions [Fig 4, par 0044 – menu screen includes multiple icons that are graphical representations each associated with one of the multiple functions], wherein the counter counts the number of the one or more unresolved errors for each function at the time of occurrence, and wherein the number displayer displays the number of the one or more unresolved errors counted by the counter for each function at the time of occurrence in a badge that is placed in a vicinity of a corresponding function selection image or at least partially overlaps with the corresponding function selection image [Figs 4, 5, par 0029, 0047, 0062, 0095 – error information (i.e. help information) are displayed as badges in numerical form that has not been viewed and are located in the upper right corners of the icons]’. 
Asai and Sento are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of 
 
As to Claim 3, Sento in the proposed combination teaches ‘wherein, when the function selection image, in the vicinity of which the badge with the number of the one or more unresolved errors displayed in the badge is placed or with which the badge with the number of the one or more unresolved errors displayed in the badge at least partially overlaps, is selected, the notifier re-notifies one or more error messages about the one or more unresolved errors [Fig 6, par 0049-0051 – when the “Scan” icon is touched with new error/help information badges, displaying the list of new information items for the scan category]’.  
Asai and Sento are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include badges in numerical form over function icons for error information, as taught by Sento. The motivation for doing so would have been to notifying a user when new error information corresponding to a particular function has occurred to then resolve the user. Therefore, it would have been obvious to combine Sento with Asai to obtain the invention as specified in claim 3.

As to Claim 4, Sento in the proposed combination teaches ‘further comprising a notification selection screen displayer that displays a notification selection screen allowing selection of an error message to be re- notified by the notifier when the number of the one or more unresolved errors displayed in the badge, which is placed in the vicinity of the function selection image selected or at least partially overlaps with the function selection image selected, is two or more [Fig 6, par 0049-0051 – when the “Scan” icon is touched with new error/help information badges, displaying the list of new information items for the scan category, which have two new information items]’.  
Asai and Sento are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include badges in numerical form over function icons for error information, as taught by Sento. The motivation for doing so would have been to notifying a user when new error information corresponding to a particular function has occurred to then resolve the user. Therefore, it would have been obvious to combine Sento with Asai to obtain the invention as specified in claim 4.

As to Claim 5, Asai teaches ‘wherein the error information includes information on a process at a time of occurrence that is a process having been executed when the error has occurred [Fig 1 (30), par 0026-0028 – MFP includes a status table including error conditions occurring the MFP concerning different functions of the MFP]’.
While, Sento teaches ‘further comprising a status confirmation screen displayer that displays a status confirmation screen which includes a process selection image for selecting one of a plurality of processes and allows a current status of one process selected from among the plurality of processes to be confirmed [Fig 6, par 0045-0051 – under the “Scan” category new incoming help information items are marked and displayed], wherein the counter counts the number of the one or more unresolved errors for each process at the time of occurrence, and wherein the number displayer displays the number of the one or more unresolved errors counted by the counter for each process at the time of occurrence in a badge that is placed in a vicinity of a corresponding process selection image or at least partially overlaps with the corresponding process selection image [Figs 4, 5, par 0029, 0047, 0062, 0095 – error information (i.e. help information) are displayed as badges in numerical form that has not been viewed and are located in the upper right corners of the icons].  
Asai and Sento are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include badges in numerical form over function icons for error information, as taught by Sento. The motivation for doing so would have been to notifying a user when new error information corresponding to a particular function has occurred to then resolve the user. Therefore, it would have been obvious to combine Sento with Asai to obtain the invention as specified in claim 5.

As to Claim 6, Sento in the proposed combination teaches ‘wherein, when the process selection image, in the vicinity of which the badge with the number of the one or more unresolved errors displayed in the badge is placed or with which the badge with the number of the one or more unresolved errors displayed in the badge at least partially overlaps, is selected, the notifier re-notifies one or more error messages about the one or more unresolved errors [Figs 4, 6, 14, par 0049-0051, 0091-0095 – when the “Scan” icon is touched with new error/help information badges, displaying the list of new information items for the scan category]’.  
Asai and Sento are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include badges in numerical form over function icons for error information, as taught by Sento. The motivation for doing so would have been to notifying a user when new error information corresponding to a particular function has occurred to then resolve the user. Therefore, it would have been obvious to combine Sento with Asai to obtain the invention as specified in claim 6.

As to Claim 7, Sento in the proposed combination teaches ‘further comprising a notification selection screen displayer that displays a notification selection screen allowing selection of an error message to be re- notified by the notifier when the number of the one or more unresolved errors displayed in the badge, which is placed in the vicinity of the process selection image selected or at least partially overlaps with the when the “Scan” icon is touched with new error/help information badges, displaying the list of new information items for the scan category, which have two new information items]’.  
Asai and Sento are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include badges in numerical form over function icons for error information, as taught by Sento. The motivation for doing so would have been to notifying a user when new error information corresponding to a particular function has occurred to then resolve the user. Therefore, it would have been obvious to combine Sento with Asai to obtain the invention as specified in claim 7.

Allowable Subject Matter
Claims 8 (and claim 9 based on dependency) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Asai in view of Sento and further in view of the prior art searched and/or cited does not teach nor suggest “wherein the counter phasedly counts a number of one or more unresolved errors that are each to be resolved in phases, and wherein the number displayer displays count numbers, which are obtained through phased counting by the .

Conclusion
The prior art of record
a. US Publication No.	2011/0069340
b. US Publication No.	2018/0004367
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
c. US Publication No.	2015/0046879
d. US Publication No.	2013/0074008
e. US Publication No.	2020/0204512
f. US Publication No.	2020/0244826


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677